Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-20301-CR-GAYLES/TORRES


  UNITED STATES OF AMERICA,

                  Plaintiff,

  v.

  JESSICA PALACIO,

              Defendant.
  _____________________________________/

                      ORDER ON PENDING CRIMINAL MOTIONS

        This matter is before the Court on Jessica Palacio’s (“Defendant”) motion for a

  bill of particulars and to compel the United States of America (the “United States” or

  the “Government”) to provide notice of the evidence that it intends to use at trial.

  [D.E. 30-31].     The Government filed an omnibus response on August 6, 2021 [D.E.

  32] to which Defendant replied on August 23, 2021.        [D.E. 39].   Therefore, the

  motions are now ripe for disposition.    After careful consideration of the motions,

  response, reply, relevant authorities, and for the reasons discussed below,

  Defendant’s motions are DENIED.1




  1     On August 17, 2021, the Honorable Darren Gayles referred Defendant’s
  motions to the undersigned Magistrate Judge for disposition. [D.E. 36].
                                          1
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 2 of 20




                                  I.   BACKGROUND

        On May 11, 2021, a federal grand jury returned a two-count indictment

  charging Defendant with conspiracy to commit wire fraud, in violation of 18 U.S.C. §

  1349, and making a false statement, in violation of 18 U.S.C. § 1001(a)(2).        The

  charges allege that Defendant was involved in a conspiracy to falsify data in a

  pediatric asthma drug study that was conducted at a clinical research site called

  Unlimited Medical Research (“UMR”) until at least April 2017. [D.E. 1 at 5-6, ¶ 2].

  The indictment also claims that Defendant, along with others employed at UMR,

  enrolled more than 100 children as research subjects in a clinical trial to evaluate the

  safety and efficacy of a particular asthma treatment in children aged four to eleven.

         Count one alleges that Defendant and co-conspirators falsely represented that

  UMR staff physically evaluated children in compliance with certain study

  requirements, dispensed medication, assessed adverse events, and regularly

  contacted them.    The indictment claims that these events never took place, that

  Defendant made material misrepresentations, and that she acted with knowledge of

  their falsity. Count two alleges that an investigator with the United States Food

  and Drug Administration questioned Defendant about the fraudulent scheme, but

  that she knowingly lied about it. Therefore, the Government seeks a conviction as

  to both counts in the indictment and a forfeiture of any property traceable to

  Defendant’s conduct pursuant to 18 U.S.C. § 981(a)(1)(c).




                                             2
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 3 of 20




                                    II.   ANALYSIS

        Defendant seeks to compel the Government to provide a bill of particulars and

  other disclosures pursuant to Rules 12 and 16 of the Federal Rules of Criminal

  Procedure. The Government opposes the motions in all respects because the relief

  requested is both inappropriate and unnecessary.         The Government says that

  Defendant already has a complete set of relevant materials to prepare for her defense

  and that, to the extent she needs additional time to review these items, the proper

  vehicle is to file a motion for a continuance as opposed to the relief requested. We

  consider each motion in turn.

        A.     Whether Plaintiff is Entitled to a Bill of Particulars

        The first motion seeks a bill of particulars. Defendant says that, without a

  bill of particulars, she cannot adequately prepare for her defense because the charges

  in the indictment allege a far-reaching wire fraud conspiracy with multiple

  defendants and more than 1 million pages of discovery. Defendant first takes aim

  at count one because it fails to identify the object of the conspiracy and the names of

  the victims. She also claims that count one is defective because it fails to state any

  facts that give her notice of when or how she joined the conspiracy. See United States

  v. Ramamurthy, 2019 WL 633328, at *3 (S.D. Fla. Feb. 13, 2019) (“I am requiring the

  United States to commit to a date when Dr. Ramamurthy joined the conspiracy by

  the morning of the first trial day when the government seeks to introduce co-

  conspirator statement evidence against her.”) (emphasis in original).        Her final


                                            3
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 4 of 20




  complaint is that count one fails to provide any specific details on the materially false

  statements she made and to which patients. Because the information requested is

  essential to her defense, Defendant says that a bill of particulars is necessary to cure

  the shortfalls identified above.2

        Under Federal Rule of Criminal Procedure 7(f), the Court, in its discretion,

  may direct the Government to file a bill of particulars.         A bill of particulars

  “inform[s] the defendant of the charge against him with sufficient precision to allow

  him to prepare his defense, to minimize surprise at trial, and to enable him to plead

  double jeopardy in the event of a later prosecution for the same offense.” United

  States v. Cole, 755 F.2d 748, 760 (11th Cir. 1985) (citations omitted). It may not,

  however, be used to seek generalized discovery, United States v. Warren, 772 F.2d

  827, 837 (11th Cir. 1985), nor is it “designed to compel the government to detail[]

  exposition of its evidence or to explain the legal theories upon which it intends to rely

  at trial.”   United States v. Roberts, 174 F. App’x 475, 477 (11th Cir.

  2006) (quoting United States v. Burgin, 621 F.2d 1352, 1359 (5th Cir. 1980)); see

  also United States v. Rosenthal, 793 F.2d 1214, 1227 (11th Cir. 1986) (“A bill of

  particulars may not be used to compel the government to provide the essential facts

  regarding the existence and formation of a conspiracy.”). Instead, the purpose of

  a bill of particulars is to “supplement[] an indictment by providing the defendant



  2     Defendant adds that none of the items requested should burden or prejudice
  the Government. Instead, she says that a bill of particulars will merely require the
  production of essential facts and allow for a meaningful defense.
                                             4
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 5 of 20




  with information necessary for trial preparation.” United States v. Anderson, 799

  F.2d 1438, 1441 (11th Cir. 1986) (emphasis in original).

        If a bill of particulars was used to serve as a wholesale discovery device, it

  would frustrate the federal discovery rule. Rule 16(b)(2) of the Federal Rules of

  Criminal Procedure states that the rule “does not authorize the discovery or

  inspection of . . . statements made . . . by government . . . witnesses, or by prospective

  government . . . witnesses.” Fed. R. Crim. P. 16(b)(2). A defendant who desires a

  list of government witnesses-or unindicted co-conspirators could thus bypass the Rule

  16(b) restriction on discovery by asking for and receiving a bill of particulars

  pursuant to Fed. R. Crim. P. 7(f), which simply provides that the court may direct the

  filing of a bill of particulars. Because a criminal defendant has no right to obtain a

  list of witnesses by simply calling his request a “bill of particulars,” United States v.

  Pena, 542 F.2d 292, 294 (5th Cir. 1976), a bill of particulars is not automatically

  accorded the status of a supplement to an indictment.

        Ultimately, district courts have broad discretion in deciding whether a bill of

  particulars should be granted, and a denial of a bill of particulars is only reversible

  upon a showing of actual surprise and prejudice against the defendant at trial. Cole,

  755 F.2d at 760 (citing United States v. Colson, 662 F.2d 1389, 1391 (11th Cir. 1981));

  see also Roberts, 174 F. App’x at 477 (citing Will v. United States, 389 U.S. 90, 98–99

  (1967) (“We review a district court's denial of a motion for a bill of particulars for




                                              5
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 6 of 20




  abuse of discretion. . . . Proof of abuse requires a showing of actual surprise at trial

  and prejudice to the defendant’s substantial rights resulting from the denial.”)).

        Defendant’s first complaint is two-fold – that the Government fails to provide

  specific details on the object of the conspiracy and that it fails to specify the names of

  the victims. The first argument misses the mark because the object of the conspiracy

  is obvious based on the face of the indictment. The indictment provides detailed

  allegations on how Defendant worked for UMR in Miami Florida, how she engaged

  in a fraudulent scheme to misrepresent that children participated in a clinical trial

  when in fact they had not done so, and how she later lied to a government

  investigator. Based on these allegations, nothing more is required to determine the

  object of the conspiracy. See, e.g., United States v. Mainieri, 691 F. Supp. 1394, 1396

  (S.D. Fla. 1988) (“Having determined that this purpose has been accomplished

  adequately by the indictment and discovery provided to the defendant, the Court is

  well within its broad discretion to deny defendant’s Motion for a Bill of Particulars.”);

  United States v. Stern, 2018 WL 4520876, at *3 (S.D. Fla. Sept. 18, 2018)

  (Matthewman, J.) (“The Court does want to ensure that Defendant is on notice of the

  specific properties associated with the potentially-collusive conversations between

  Defendant and the co-conspirators and which are the subject of the charged

  conspiracy. However, no bill of particulars is required as to the specific properties

  that were the object of the conspiracy due to the specific facts of this case, the

  disclosures which have already been made, and the forthcoming Government's


                                              6
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 7 of 20




  exhibit list.”); see also United States v. Thomas, 2021 WL 3674123, at *17 (N.D. Ga.

  May 17, 2021), report and recommendation adopted, 2021 WL 2886015 (N.D. Ga. July

  9, 2021) (denying bill of particulars in conspiracy case where the indictment itself

  identifies who and what the conspiracy involved and discovery            produced was

  sufficient to identify evidence supporting the conspiracy charge); United States v.

  Scrushy, 2004 WL 483264, at *9 n.5 (N.D. Ala. Mar. 3, 2004) (“[T]here is a difference

  between being surprised by the charge and being surprised by the evidence

  supporting a charge. The function of the bill of particulars is to reduce surprise at the

  charge, that is, to enable the defendant to identify what he is alleged to have done in

  violation of law. It is not to eliminate surprise with respect to evidence offered in

  support of a charge that is clearly understood by the defendant.”) (emphasis in

  original); United States v. Bickers, 2019 WL 7559292, at *8 (N.D. Ga. Sept. 17, 2019),

  report and recommendation adopted, 2019 WL 5587050 (N.D. Ga. Oct. 30, 2019)

  (denying bill of particulars where “the charging instrument in this case is very

  exhaustive and legally sufficient” and which “together with the voluminous discovery

  produced by the Government (i.e. bank records, financial statements, witness

  transcripts/recordings, business and tax related records), provide sufficient

  information about the nature of the charges to enable Defendant to prepare for trial,.

  . . .”).

             Turning to the names of the victims, the Government’s response is that the

  information requested is already in the materials produced thus far.                The


                                              7
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 8 of 20




  Government says that Defendant has access to the sponsor of the clinical research

  study, the contract research organization tasked with overseeing the study, and the

  parents of the children. Defendant views this as inadequate because she should not

  be tasked with rummaging through a million pages of documents to locate the names

  of the 109 children when the Government has this information readily available.

        Defendant’s request is misplaced because “[a] bill of particulars is not required

  where the information sought has already been provided by other sources, such as

  the indictment and discovery.”      Roberts, 174 F. App’x at 477; United States v.

  Martell, 906 F.2d 555, 558 (11th Cir. 1990) (citing Rosenthal, 793 F.2d at 1227) (“[A]

  defendant is not entitled to a bill of particulars ‘with respect to information which is

  already available through other sources.’”)); see also United States v. Glecier, 923 F.2d

  496, 502 (7th Cir. 1991) (bill of particulars properly denied where extensive pretrial

  discovery   and   disclosures   were    provided   to   defendant,    including   public

  records, Brady materials and tape recordings of the defendant’s activities that

  further informed defendant of the nature of the charges). The demand for victim

  names is also tantamount to a request for the Government’s witness list and “a

  defendant has no right to obtain a list of witnesses by simply calling his request a

  ‘bill of particulars.’” Anderson, 799 F.2d at 1442; see also United States v. Malone,

  2005 WL 8148593, at *2 (M.D. Fla. May 24, 2005) (“The defendants’ demand for these

  names, and those of the victims, is essentially a request for a witness list”) (emphasis

  added). If Defendant needs additional time to review the relevant materials and to


                                             8
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 9 of 20




  discover the identities of the 109 victims, she has every right to file a motion seeking

  that relief. She cannot complain, however, that she has no knowledge of the victims

  especially where, as here, the information is in her possession and the Government

  is aggregable to giving her additional time to review the relevant materials.

        The second issue is Defendant’s request for facts concerning how she joined the

  conspiracy.3 This issue can be quickly disposed of because “[a] bill of particulars may

  not be used to compel the government to provide the essential facts regarding the

  existence and formation of a conspiracy. Nor is the government required to provide

  defendants with all overt acts that might be proven at trial.” Rosenthal, 793 F.2d at

  1227 (citing United States v. Kilrain, 566 F.2d 979, 985 (5th Cir. 1978)); see

  also Colson, 662 F.2d at 1391 (holding that defendant failed to demonstrate surprise

  or prejudice where government did not provide identity of unindicted co-conspirators

  or dates and locations of conduct in furtherance of alleged conspiracy).        Indeed,

  courts have universally found that a defendant is not entitled to this level of detail

  because it blurs the lines between a bill of particulars and general discovery. See,

  e.g., United States v. Upton, 856 F. Supp. 727, 753 (E.D.N.Y. 1994) (“As applied to a

  charge of conspiracy, . . . the view virtually universally held is that the defendant is

  not entitled to particulars regarding the formation of the conspiracy; [the] exact time

  and place of overt acts and the names and addresses of persons present; the details




  3     The issue on when Defendant joined the conspiracy is moot because she
  withdrew this request in her reply.
                                      9
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 10 of 20




   concerning how and when the conspiracy was formed or when each participant

   entered the conspiracy.”); United States v. Henry, 861 F. Supp. 1190, 1197 (S.D.N.Y.

   1994) (requests to know the “whens,” “wheres,” and “with whoms” of acts

   in conspiracy are routinely denied). Because the Eleventh Circuit forbids the use of

   a bill of particulars for these purposes, Defendant cannot use this as a vehicle to

   discover specific details on how she joined the alleged conspiracy.

            The final issue is whether the Government should be compelled to provide

   specific details on Defendant’s materially false statements. This request, like the

   preceding ones, is inappropriate for a bill of particulars because “[w]here the bulk of

   the government’s evidence consists of testimony regarding conversations the

   defendant personally participated in, the defendant cannot argue surprise.” United

   States v. Ramamurthy2019 WL 633328, at *4 (S.D. Fla. Feb. 13, 2019). However,

   even if we assume that a bill of particulars was the proper vehicle for the relief

   requested, Defendant is in receipt of all the information she needs. The Government

   has produced 103,000 documents with interview notes totaling approximately 1,100

   pages.    The indictment also alleges that the misrepresentations are premised on

   Defendant (1) falsifying whether the children were qualified to participate in the

   study, (2) falsifying whether the parents and guardians had given informed consent,

   (3) falsifying whether a doctor saw children for scheduled visits, (4) falsifying whether

   children were paid for study participation, (5) falsifying whether children received




                                              10
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 11 of 20




   the asthma drug, and (6) falsifying whether children reported their experiences with

   the asthma drug.

         Given that the indictment’s allegations are well-pled to give Defendant notice

   of the charged offense and she is in receipt of the specific misstatements – all of which

   the Government alleges that she personally participated – she has more than what

   is necessary to prepare for her defense. See Cole, 755 F.2d 748, 760-61 (11th Cir.

   1985) (denying motion for bill of particulars where indictment tracked the language

   of the statute, provided adequate notice of charges, and bulk of government’s evidence

   involved   testimony     by    witnesses     about   conversations    in    which    the

   defendant participated); United States v. Lacerda, 2013 WL 3177814, at *14–15

   (D.N.J. June 19, 2013) (finding information sought in defendant’s requests for

   a bill of particulars, including the specific false statements and misrepresentations

   she made, were “outside the purview of a bill of particulars”). The motion for a bill

   of particulars is therefore DENIED.

         B.     Whether Plaintiff is Entitled to Evidence in the Government’s
                Case-in-Chief

         Defendant’s second motion is to compel the Government to give notice of its

   intent to use certain evidence in its case in chief. Defendant says that the indictment

   alleges that she participated in a multi-year conspiracy with at least three co-

   conspirators and that she should not be required to guess as to which items the

   Government intends to use at trial.        She relies primarily on Rules 12(b)(4) and

   16(a)(1)(E)(ii) because, in her view, they require the Government to disclose this

                                               11
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 12 of 20




   information. See United States v. Anderson, 416 F. Supp. 2d 110, 115 (D.D.C. 2006)

   (“[T]he government must identify what it intends to rely on in its case-in-chief at trial

   before the defendant must identify what he intends to rely on in his.”). Defendant

   claims that the Government has fallen short of these requirements because, while

   the latter produced massive amounts of discovery, it only identified a large universe

   of documents that it may use at trial. Because this violates the Federal Rules and

   there is no prejudice or risk of disclosing the Government’s trial strategy, Defendant

   asks that the motion be granted.

         The Government’s response is that the motion should be denied because it has

   produced 700,000 pages of discoverable information, interview notes totaling

   approximately 1,100 pages, production letters, discovery indexes, and case histories.

   The Government says that it has exceeded the requirements under the Federal Rules

   of Criminal Procedure and that pursuant to “interpretative case law,” (whatever that

   means) the motion lacks merit. [D.E. 32 at 8]. If Defendant requires additional

   time to review the items produced, the Government agrees to that relief but opposes

   any additional disclosure out of concern that it will reveal its trial strategy.

         Neither party referenced a case where the Eleventh Circuit examined rule

   12(4)(B) and the few federal district courts that have done so are divided over what

   it requires of the United States. Some courts hold that the Government satisfies the

   rule with notice that it needs to use some or all of the evidence produced in discovery

   in its case in chief. See United States v. Kimble, 2007 WL 1430303, *2 (S.D. Ga. May


                                              12
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 13 of 20




   10, 2007) (concluding that the United States' “open file” discovery policy, in which the

   United   States   produced     all   material   evidence,   satisfies rule   12(b)(4)(B)'s

   requirements); United States v. Jordan, 2007 WL 1849985, *3 (E.D. Tenn. June 25,

   2007) (concluding that the United States’ “representation that any and all physical

   and documentary evidence applying to the Indictment has been forwarded to defense

   counsel” satisfies rule 12(b)(4)(B)); United States v. Cushmeer, 2007 WL 1858269, *2

   (N.D. Ohio June 26, 2007) (concluding that the United States satisfied rule

   12(b)(4)(B), because it “complied with its Rule 16 discovery obligations by making all

   evidence available for review”).

         Other courts take a more expansive approach and require the Government to

   do more than simply make all evidence produced in discovery available for review.

   Indeed, these cases require the Government to specify the actual items that the

   United States intends to use at trial.          See Anderson, 416 F. Supp. 2d at

   112 (concluding that the United States “must notify defendant of the evidence that it

   intends to use in its case-in-chief -- that is, the evidence that will appear on the

   government’s exhibit list for trial” to satisfy rule 12(b)(4)(B)); United States v.

   Cheatham, 500 F. Supp. 2d 528, 535-36 (W.D. Pa. 2007) (concluding that the United

   States’ “open file policy . . . does not comply with Rule 12(b)(4)(B) because it does not

   specify which evidence the government intends to use at trial) (internal citations and

   quotation marks omitted).




                                              13
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 14 of 20




         Both parties failed to grapple with the interplay between Rules 12 and 16, and

   ongoing split in authority that has plagued district courts.4 However, based on the

   undersigned’s review of relevant cases, secondary sources, and the committee notes

   to the Federal Rules of Criminal Procedure, Rule 12 does not require the Government

   “to reveal non-discoverable information, its trial strategy, or other parts of its case,

   nor does it require notice of evidence that the government may use during cross-

   examination of a defense witness or as part of the prosecution’s rebuttal case.” 1A

   Charles Alan Wright & Andrew D. Leipold, Federal Practice and Procedure: Criminal

   § 196 (5th ed. 2020). Instead, Rule 12 was designed to facilitate the filing of motions

   to suppress:

         [T]he Rule was not designed to aid the defendant in ascertaining the
         government’s trial strategy, but only in effectively bringing suppression
         motions before trial, as required by Rule 12(b)(3). Put differently,
         defendants cannot invoke Rule 12(b)(4)(B) to force the government to
         decide precisely which documents provided in discovery it will offer at
         trial and to prevent it from using any that it does not so designate as a
         matter of trial tactics. In sum, the Rule does not require the
         government to disclose its exhibit and witness list at this time.

   U.S. v. Ishak, 277 F.R.D. 156, 158–159 (E.D. Va. 2011) (internal quotation marks and

   citations omitted); see also 1A Charles Alan Wright & Andrew D. Leipold, Federal

   Practice and Procedure: Criminal § 196 (5th ed. 2020) (“[T]he government’s obligation




   4      Although there is a district court split, with little appellate authority on the
   interplay between Rules 12 and 16, the majority of courts in recent years have
   adopted the same position that the undersigned does here.
                                             14
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 15 of 20




   is qualified—it must only give notice of its intent to use evidence that may be subject

   to a motion to a suppress.”).

          To arrive at this conclusion, it requires a proper analysis of Rule 12(b)(4)(B)

   and a close look at the text itself:

          (B) At the Defendant’s Request. At the arraignment or as soon
          afterward as practicable, the defendant may, in order to have an
          opportunity to move to suppress evidence under Rule 12(b)(3)(C),
          request notice of the government’s intent to use (in its evidence-in-chief
          at trial) any evidence that the defendant may be entitled to discover
          under Rule 16.

   Fed. R. Crim. P. 12(b)(4)(B) (emphasis in original).      The language states that a

   defendant “may . . . move to suppress evidence” and that a request can be made of the

   evidence that the Government intends to use in its case in chief. Id.

          This limits Rule 12 in two respects. The first is that Rule 12 operates as a

   restriction for which a request may be made because it entitles a defendant to notice

   of the Government’s evidence only insofar as it would “provide the defendant with

   sufficient information to file the necessary suppression motions.” United States v.

   Lujan, 530 F. Supp. 2d 1224, 1246 (D.N.M. 2008); accord United States v. Lanier, 578

   F.2d 1246, 1254 (8th Cir. 1978) (emphasizing that the predecessor to Rule

   12(b)(4)(B) “contemplates motions filed in preparation for actual or potential motions

   to suppress evidence”).

          This allows a defendant, at the pretrial stage, to make a request to the

   Government and to determine whether to file a motion to suppress. And, by doing

   so, Rule 12(b)(4)(B) “preserves the integrity of a trial by not interrupting it with

                                             15
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 16 of 20




   suppression motions.” United States v. de la Cruz–Paulino, 61 F.3d 986, 994 (1st Cir.

   1995) (citing authorities); accord 1A Charles A. Wright & Andrew D. Leipold, Federal

   Practice & Procedure: Criminal § 195, at 451 (4th ed. 2008) (stating that Rule

   12(b)(4)(B) is “intended to facilitate the making of a pretrial motion for the

   suppression of evidence”).    This means “the government’s obligation under Rule

   12(b)(4)(B) ends when it has made disclosures that sufficiently allow the defendants

   to make informed decisions whether to file one or more motions to suppress.” Ishak,

   277 F.R.D. at 158. So, given that Defendants cannot use Rule 12(b)(4)(B) “to force

   the government to decide precisely which documents provided in discovery it will offer

   at trial,” United States v. El–Silimy, 228 F.R.D. 52, 57 (D. Me. 2005), it does not

   require the Government to prematurely disclose its exhibit and witness

   lists. See Lujan, 530 F. Supp. 2d at 1246.5

         The second limitation under Rule 12(b)(4)(B) is that a defendant must identify

   with specificity the potentially suppressive evidence. See Ishak, 277 F.R.D. at 159

   (“This is the second limitation: In order to trigger a notice obligation, the defendant's

   request must identify potentially suppressive evidence with specificity.”).         This

   requirement is found in the Advisory Committee Notes to Rule 12 where it says that

   a defendant can “make [her] motion to suppress prior to trial” by “request[ing] the



   5     Courts taking a different view are unpersuasive because they fail to grapple
   with the Rule’s 12 text, purpose, and relationship to Rule 16 and, if the rule
   contemplated a detailed exhibit list, it could have stated so expressly.” Lujan, 530
   F. Supp. 2d at 1246.

                                              16
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 17 of 20




   government to give notice of its intention to use specified evidence which the

   defendant is entitled to discover under rule 16.”        Fed. R. Crim. P. 12, advisory

   committee’s note (emphasis added). This clarifies that the purpose of Rule 16 is to

   require the Government to disclose certain materials to a defendant because the

   Government must, upon a defendant’s request, disclose “books, papers, documents,

   data, photographs, tangible objects, buildings or places, or copies or portions of any

   of these items, if the item is within the government’s possession, custody, or control,”

   and if such item falls into one of the following three categories: (1) the item is material

   to preparing the defense, (2) the government intends to use the item in its case in

   chief, or (3) the item was obtained from or belongs to the defendant. Fed. R. Crim.

   P. 16(a)(1)(E).

          But, while the Government must produce certain categories of information

   under Rule 16 – including items sourced from what the Government intends to use

   at trial – there is no requirement to identify these materials. The task of identifying

   evidence stays with a defendant under Rule 12. And this remains a defendant’s task

   despite the production of a large volume of disclosed materials. See United States v.

   Koschtschuk, 2010 WL 584018, at *10 (W.D.N.Y. Feb. 16, 2010) (finding “no basis

   for the government to more specifically identify the evidence that it intends to use”

   even despite “the burden placed on defendants in having to review the many hours of

   electronic intercepts”).




                                               17
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 18 of 20




             After a defendant flags evidence that might be suppressible, he can then ask

   the Government whether it intends to use it at trial under Rule 12. This helps avoid

   unnecessary expense and trial disruption because if the Government does not intend

   to use the evidence in question, there is no need to file a motion to suppress. Thus,

   Rule 12 “streamlines the suppression process because the defendant can avoid

   moving to suppress evidence the Government does not intend to use.” United States

   v. Smith, 277 F. App’x 187, 191 (3d Cir.2008); accord Rule 12, Fed. R. Crim. P.

   Advisory Committee’s note (“[R]ule 12 makes it possible for [a defendant] to avoid the

   necessity of moving to suppress evidence which the government does not intend to

   use.”).

             This clarifies how Rule 12(b)(4)(B) does not require the Government to

   automatically produce items since that function belongs to Rule 16.         See United

   States v. Osberger, 2009 WL 529210, at *3 (D. Neb. Mar. 2, 2009) (stressing that the

   Rule 12 is “not a discovery device” and that “the defendant is not entitled to have the

   government outline its case”); see also United States v. Gonzalez, 2020 WL 6158246,

   at *5 (D.D.C. Oct. 21, 2020) (“Rule 12(b)(4) is a notice rule, not a discovery rule, and

   cannot be used for this purpose.”). Instead, “Rule 12(b)(4)(B) is a procedural and

   timing rule that allows a defendant who is aware that the government is in possession

   of certain specific evidence—probably by virtue of Rule 16—to require that the

   government disclose whether it intends to present that evidence in its case-in-chief.”

   Ishak, 277 F.R.D. at 160 (citing United States v. Western Titanium, 2010 WL


                                              18
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 19 of 20




   4117294, at *3 (S.D. Cal. Oct. 18, 2010) (“Rule 12(b)(4)(B) does not appear to be

   intended as a means to enable defendants to pinpoint particular pieces of evidence

   subject to suppression, but as a means to identify evidence for which a motion to

   suppress is not required.”)).     And this is again consistent with the Advisory

   Committee notes to Rule 12:

         Although the defendant is already entitled to discovery of such evidence
         prior to trial under rule 16, rule 12 makes it possible for him to avoid
         the necessity of moving to suppress evidence which the government does
         not intend to use. No sanction is provided for the government’s failure
         to comply with the court's order because the committee believes that
         attorneys for the government will in fact comply and that judges have
         ways of insuring compliance.

   Fed. R. Crim. P. 12, advisory committee notes, 1974 amendment.

         Having now clarified how Rules 12 and 16 operate, Defendant’s motion falls

   short because it fails to trigger the Government’s notice obligation.       Defendant

   requests that the Government divulge what it intends to use in its case in chief

   because this is “material to the defense.” [D.E. 31 at 3]. But, Rule 12(b)(4)(B) “does

   not exist to help defendants’ prepare a proper and effective defense’ in s[uch] a broad

   sense.” Ishak, 277 F.R.D. at 160. The purpose of Rule 12(b)(4)(B) is instead much

   narrower and designed to avoid unnecessary motion practice for suppressing evidence

   that the Government has no intention of relying upon. Yet, Defendant makes no

   mention of a need to suppress evidence and that makes it unclear how her request

   falls within the scope of Rule 12(b)(4)(B).




                                                 19
Case 1:21-cr-20301-DPG Document 42 Entered on FLSD Docket 09/07/2021 Page 20 of 20




         Assuming, however, that Defendant corrected this mistake, she also fails to

   explain what specific evidence she seeks to suppress. This is plainly insufficient

   because “[a]ny request under Rule 12(b)(4)(B) must identify evidence with sufficient

   specificity that the government can readily ascertain the particular evidence

   referenced.”   Ishak, 277 F.R.D. at 160.      And “[o]nly then can the government

   effectively provide notice whether it intends to offer that particular evidence in its

   case-in-chief.” Id.; see also Gonzalez, 2020 WL 6158246, at *5 (“Defendant cannot

   shift that burden onto the government. Rule 12(b)(4)(B) only allows the defendant

   to obtain notice from the government after the defendant has identified the evidence

   that it may want to move to suppress.”) (emphasis in original). Because Defendant

   fails to present a proper purpose for the evidence she requests and fails to specify

   what items she seeks to suppress, the motion falls short in at least two respects and

   must be DENIED. See United States v. Bunch, 2009 WL 4784637, at *2 (E.D. Tenn.

   Dec. 8, 2009) (denying similar motions as “over-broad and inappropriate”).

                                  III.   CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   the pending pretrial discovery motions [D.E. 30-31] are DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida this 7th day of

   September, 2021.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge


                                            20
